UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1289



CLAYTON BILLUPS,

                                                           Petitioner,

          versus


SOUTHERN APPALACHIAN COAL COMPANY; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-415-BLA, 99-415-BLA-A)


Submitted:   August 29, 2000             Decided:   September 18, 2000


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Skaggs, D. Christopher Hedges, LAW OFFICES OF STUART
CALWELL, Charleston, West Virginia, for Petitioner.      David L.
Yaussy, ROBINSON & MCELWEE, Charleston, West Virginia, Henry L.
Solano, Solicitor of Labor, Donald S. Shire, Associate Solicitor,
Patricia M. Nece, Edward Waldman, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clayton Billups seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1999).     Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error. Accordingly, we affirm substantially on the rea-

soning of the Board.*     See Billups v. Southern Appalachian Coal

Co., BRB 99-0415-BLA & 99-0415-BLA-A (B.R.B. Jan. 14, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We have considered the impact of our recent decision in
Island Creek Coal Co. v. Compton, 211 F.3d 203 (4th Cir. 2000), and
find it does not alter the outcome of this case.


                                  2